Exhibit 10.4

 

TRADEMARK SECURITY AGREEMENT

 

EMRISE Corporation, a Delaware corporation, RO Associates Incorporated, a
California corporation and EMRISE Electronics Corporation, a New Jersey
corporation (collectively, “Grantor”), for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, grant to GVEC Resource
IV Inc., a company organized and existing under the laws of the British Virgin
Islands, as agent for and representative of (in such capacity herein called
“Secured Party”) the financial institutions (“Lenders”) party to that certain
Credit Agreement, entered into by and among the Grantor, Agent, and Lenders,
dated as of November 30, 2007 ( the “Credit Agreement”), a continuing security
interest in the following property:

 

(i)            Each trademark, trademark registration and trademark application
listed on Schedule A hereto, and all of the goodwill of the business connected
with the use of, and symbolized by, each such trademark, trademark registration
and trademark application; and

 

(ii)           All proceeds of the foregoing, including without limitation any
claim by Grantor against third parties for damages (to the extent not
effectively prohibited by an applicable and legally enforceable license
agreement) by reason of past, present or future infringement of any trademark or
trademark registration listed in Schedule A hereto or by reason of injury to the
goodwill associated with any such trademark or trademark registration or
trademark license, in each case together with the right to sue for and collect
said damages;

 

to secure performance of all Obligations of Grantor under the Credit Agreement
and as set out in that certain Security Agreement dated as of November 30, 2007,
by and among Grantor and Secured Party and others (the “Agreement”).

 

Grantor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the works of
authorship, trademarks, trademark registrations and recordings, and trademark
applications made and granted hereby are more fully set forth in the Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

 

All terms defined in the Agreement, whether by reference or otherwise, when used
herein, shall have their respective meanings set forth therein, unless the
context requires otherwise.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Trademark Security Agreement to be
duly executed as of November 30, 2007.

 

 

 

GRANTOR:

 

 

 

 

EMRISE CORPORATION, a Delaware
corporation

 

 

 

 

 

By:

     /S/ D. JOHN DONOVAN

 

 

Name:

   D. JOHN DONOVAN

 

 

Title:

 V.P. of Finance & Administration

 

 

 

 

 

 

 

 

RO ASSOCIATES INCORPORATED,

 

a California corporation

 

 

 

 

 

By:

     /S/ D. JOHN DONOVAN

 

 

Name:

   D. JOHN DONOVAN

 

 

Title:

Secretary & Treasurer

 

 

 

 

 

 

 

 

EMRISE ELECTRONICS CORPORATION,
a New Jersey corporation

 

 

 

 

 

By:

     /S/ D. JOHN DONOVAN

 

 

Name:

   D. JOHN DONOVAN

 

 

Title:

Secretary & Treasurer

 

 

2

--------------------------------------------------------------------------------


 

 

ACCEPTED BY SECURED PARTY:

 

 

 

 

GVEC RESOURCE IV INC., as Agent

 

 

 

 

 

By:

     /S/ ROBERT J. ANDERSON

 

 

Name:

   Robert J. Anderson

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

By:

     /S/ PETER PAUL MENDEL

 

 

Name:

   Peter Paul Mendel

 

 

Title:

Authorized Signatory

 

 

3

--------------------------------------------------------------------------------


 

Schedule A to

 

TRADEMARK SECURITY AGREEMENT

 

Trademarks

 

EMRISE Corporation

 

Title

 

Jurisdiction

 

Serial
Number

 

Filing
Date

 

Status

 

Registration
Number

 

Issue
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VLP

 

Australia

 

1024618

 

6/22/04

 

Issued

 

832836

 

6/22/2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VLP

 

Hungary

 

832836

 

6/22/04

 

Issued

 

832836

 

6/2/2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VLP

 

Ireland

 

832836

 

6/22/04

 

Issued

 

832836

 

4/22/2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VLP

 

Israel

 

173032

 

6/27/04

 

Issued

 

173032

 

10/9/2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VLP

 

India

 

1292840

 

6/22/04

 

Pending

 

N/A

 

6/28/2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VLP

 

Iran

 

Z1231066

 

6/22/04

 

Issued

 

832836

 

6/22/2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VLP

 

Japan

 

832836

 

6/22/04

 

Issued

 

832836

 

6/22/2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VLP

 

Singapore

 

T04/17097E

 

6/22/04

 

Issued

 

832836

 

8/11/05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VLP

 

Turkey

 

832836

 

6/22/04

 

Issued

 

832836

 

2/25/2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VLP

 

Taiwan

 

01163599

 

6/30/04

 

Issued

 

01163599

 

7/16/2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VLP

 

United Kingdom

 

 

 

6/22/04

 

Issued

 

832836

 

3/23/2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VLP

 

US

 

78/346552

 

12/30/03

 

Issued

 

2913348

 

12/21/2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMRISE

 

Europe

 

004496253

 

6/17/05

 

Registered

 

004496253

 

7/25/2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMRISE

 

Japan

 

2005-109295

 

11/21/05

 

Pending

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMRISE

 

US

 

78/636436

 

5/24/05

 

Pending

 

N/A

 

N/A

 

 

RO Associates Incorporated:

 

Mark

 

Jurisdiction

 

Serial Number

 

Registration Number

 

Issue Date

QUATTROVERTER

 

US

 

78106259

 

2708076

 

4/15/2003

SUPERVERTER

 

US

 

7673243

 

2482111

 

8/28/2001

MEGAVERTER

 

US

 

75582640

 

2281762

 

9/28/1999

UNIVERTER

 

US

 

75544651

 

2281572

 

9/28/1999

u VERTER

 

US

 

74137284

 

1694114

 

6/16/1992

NANOVERTER

 

US

 

74230586

 

1951638

 

1/23/1996

PICOVERTER

 

US

 

74230585

 

1914092

 

8/22/1995

MICROVERTER

 

US

 

74137282

 

1711279

 

9/1/1992

 

EMRISE Electronics Corporation:

 

Title

 

Jurisdiction

 

Serial
Number

 

Filing
Date

 

Status

 

Registration
Number

 

Issue
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIGITRAN

 

European Community

 

165498

 

4/1/1996

 

Registered

 

165498

 

1/20/1999

 

 

4

--------------------------------------------------------------------------------